Citation Nr: 1450996	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, with additional unverified service in the U.S. Army prior to May 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, inter alia, denied entitlement to service connection for tinnitus.  The Veteran submitted a Notice of Disagreement as to this issue in September 2009, and in a December 2009 Statement of the Case, the RO readjudicated this issue.  Thereafter, in February 2010, the Veteran perfected his appeal by submitting a timely VA Form 9 as to entitlement to service connection for tinnitus.  38 C.F.R. §§ 20.202, 20.302(b) (2014).  In April 2010 and December 2010, the RO issued Supplemental Statements of the Case confirming and continuing the denial of entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss.  

2.  The Veteran's currently diagnosed tinnitus is causally related to his service-connected bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As defined by law and regulation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for tinnitus, representing a complete grant of the benefits sought on appeal with regard to this claim.  Thus, any deficiency in compliance with VA's duty to notify and assist is deemed to be harmless error, and no further discussion of VA's responsibilities in this regard is necessary at this time.  

The Veteran essentially contends that his currently diagnosed tinnitus is causally related to his military service.  See, e.g., Veteran's February 2010 VA Form 9.   Additionally, insofar as there is evidence of record indicating that there is a relationship between the Veteran's tinnitus and his service-connected bilateral hearing loss, the Board finds that entitlement to service connection on a secondary basis is also raised by the record.  See Floyd v. Brown, 9 Vet. App. 88 (1996) (holding that the Board is obligated to liberally read all evidence of record and identify all potential theories of entitlement to a benefit under the law and regulations).  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310. 

The Board finds that secondary service connection for tinnitus is warranted in this case.  In making this determination, the Board notes that service connection for bilateral hearing loss was granted in a September 2008 rating decision, which assigned a noncompensable evaluation for this disability, effective April 30, 2008.  As such, the Board finds that the first element required for secondary service connection has been established.    

Turning to the second element required for secondary service connection, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has tinnitus.  See VA examination reports dated in August 2008 and July 2010.  Accordingly, the Board finds that the second element required for secondary service connection has also been established.  

Finally, with regard to the third element required for secondary service connection, the Board finds it significant that the July 2010 VA examiner attributed the Veteran's tinnitus to his bilateral hearing loss.  Specifically, the examiner reported, in pertinent part, that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's service-connected bilateral hearing loss.  In this regard, the Board highlights that, although the Veteran was provided additional VA audiological examinations in August 2008, April 2010, and October 2010, which addressed a possible relationship between the Veteran's current tinnitus and his military service, the only opinion of record addressing a possible relationship between the Veteran's tinnitus and his service-connected bilateral hearing loss is the positive opinion of the July 2010 VA examiner.  On this record, the Board concludes that the Veteran's currently diagnosed tinnitus is causally related to his service-connected bilateral hearing loss, thereby satisfying the third element required for secondary service connection.

Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claim of entitlement to service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


